DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on January 25, 2021 are objected to for the following informalities:
The key or legend for each of the graphs of Figs. 12B-14B should be positioned so as to not cover the graph;
The graphs should refer to “Carotid Pulse” and “CAP” consistently; 
The lines should be clearly identified, either via 1) labels such as that currently used for identifying the line for “ICP” or 2) with sufficient distinction of the different types of lines; and
The axes for the graphs for should be labeled. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: the recitations of “receive” (line 5) and “generate” (line 7) should be recited as --receiving-- and --generating--, respectively. Moreover, it is also suggested that an --and-- is added to the end of line 6 since the generating step is the last step recited in claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-11, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luciano (US Pub. No. 2009/0177279 A1).
Claim 1. Luciano discloses a method of diagnosis of a patient comprising: 
receiving measurement of a cardiac cycle of said patient (Fig. 8; [0068]); 
identifying a selected portion said cardiac cycle of said patient ([0064]; i.e., the portion to be synchronized to); 
changing an expandable compartment positioned within cerebrospinal fluid of said patient, by a volume, in synchronization with said selected portion of said cardiac cycle ([0064]; i.e., compressing and expanding in synchrony with the patient’s biorhythm); 
receiving intracranial pressure measurements and identifying an effect of said volume on intracranial pressure (since Fig. 28 illustrates the received ICP measurements and also the effect of the volume); 
generating a volume pressure relationship to indicate intracranial compliance for said patient, from said effect (Fig. 28 illustrate relationship).
Claim 2. Luciano discloses the method of diagnosis according to claim 1, wherein said portion of said cardiac cycle of said patient is a diastolic phase of said cardiac cycle (Fig. 8; [0068]).
Claim 4. Luciano discloses the method of diagnosis according to claim 1, wherein said measurement of said cardiac cycle includes electrocardiogram measurements ([0065]).
Claim 5. Luciano discloses the method of diagnosis of claim 1, comprising treating a patient based on said intracranial compliance (Abstract).
Claim 6. Luciano discloses the method according to claim 1, wherein said portion of said cardiac cycle of said patient is a systolic phase of said cardiac cycle (Fig. 8; [0068]).
Claim 7. Luciano discloses the method according to claim 6, wherein said portion of said cardiac cycle of said patient is a maximum of a systolic phase of said cardiac cycle (Fig. 28).
Claim 8. Luciano method of diagnosis according to claim 2, comprising: identifying a systolic phase of said cardiac cycle of said patient; changing said volume adaptor by a further volume, in synchronization with said systolic phase of said cardiac cycle of said patient; receive intracranial pressure measurements; identifying an effect of said further volume on intracranial pressure; generate a volume pressure characteristic to indicate said intracranial compliance for said patient, from said effect of said change in volume and from said effect of said further volume ([0064], [0068], Fig. 8; [0083]-[0086] also discloses treatment embodiments depending on systole phase).
Claim 9. Luciano discloses the method according to claim 1, wherein said measurement of said cardiac cycle includes intracranial pressure measurements ([0064]).
Claim 10. Luciano discloses the method according to claim 1, comprising changing said expandable compartment, by a sequence of volume changes (i.e., compressing and expanding), said sequence of volume changes determined using said intracranial compliance for said patient ([0064]; i.e., in order to be in synchrony with the patient’s biorhythm).
Claim 11. Luciano discloses the method according to claim 1, wherein said volume is between 0.01 cc and 2 cc ([0056]; i.e., since 0.5 to about 2.0 cc are within the claimed range).
Claim 13. Luciano discloses the method according to claim 1, wherein said volume is about 0.5 cc ([0056]; since 0.5 cc is one of the claimed volume capacities)
Claim 15. Luciano discloses a system for determining intracranial compliance in a patient, comprising: 
a volume adaptor (6) having an expandable compartment ([0064]); 
at least one sensor (9) for measuring intracranial pressure of said patient ([0064]-[0065]); and 
a controller (i.e., microprocessor) in operating communication with said volume adaptor ([0068]), and configured to: 
receive measurement of a cardiac cycle of said patient (Fig. 8; [0068]); 
identify a selected portion said cardiac cycle of said patient ([0064]; i.e., the portion to be synchronized to); 
change an expandable compartment positioned within cerebrospinal fluid of said patient, by a volume, in synchronization with said selected portion of said cardiac cycle ([0064]; i.e., compressing and expanding in synchrony with the patient’s biorhythm); 
receive intracranial pressure measurements and identifying an effect of said volume on intracranial pressure (since Fig. 28 illustrates the received ICP measurements and also the effect of the volume); 
generate a volume pressure relationship to indicate intracranial compliance for said patient, from said effect (Fig. 28 illustrate relationship).
Claim 16. Luciano discloses the system according to claim 15, wherein said volume adaptor is sized and shaped to be introduced into a cerebral ventricle ([0094]).
Claim 17. Luciano discloses the system according to claim 15, wherein said portion of said cardiac cycle of said patient is a systolic phase of said cardiac cycle ([0064], [0068]; Fig. 8).
Claim 19. Luciano discloses the system according to claim 15, wherein said measurement of said cardiac cycle includes intracranial pressure measurements from said at least one sensor ([0064], [0068]).
Claim 20. Luciano discloses the system according to claim 15, comprising a cardiac measurement sensor (9); and wherein said measurement of said cardiac cycle includes electrocardiogram measurements received from said cardiac measurement sensor ([0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Luciano (US Pub. No. 2009/0177279 A1).
Claim 3. Luciano discloses the method of diagnosis according to claim 1, comprising: receiving measurement of an additional cardiac cycle of said patient; identifying a selected portion of said additional cardiac cycle; changing said expandable compartment by a further volume in synchronization with said selected portion of said additional cardiac cycle; and receiving intracranial pressure measurements, and identifying a further effect of said further volume of intracranial pressure; and generating, said volume pressure relationship, from said effect and from said further effect (Fig. 28; i.e., since measurements of multiple cardiac cycles and ICP measurements are received to generate the relationships illustrated by Fig. 28).
Alternatively, even if the information displayed in Fig. 28 is not sufficient to disclosing that Luciano discloses the steps of receiving measurement of an additional cardiac cycle of said patient; identifying a selected portion of said additional cardiac cycle; changing said expandable compartment by a further volume in synchronization with said selected portion of said additional cardiac cycle; and receiving intracranial pressure measurements, and identifying a further effect of said further volume of intracranial pressure; and generating, said volume pressure relationship, from said effect and from said further effect, it is noted that Luciano already discloses the steps for a cardiac cycle as explained for claim 1 above. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Luciano to perform these steps again so that the method of Luciano comprises receiving measurement of an additional cardiac cycle of said patient; identifying a selected portion of said additional cardiac cycle; changing said expandable compartment by a further volume in synchronization with said selected portion of said additional cardiac cycle; and receiving intracranial pressure measurements, and identifying a further effect of said further volume of intracranial pressure; and generating, said volume pressure relationship, from said effect and from said further effect so as to determine the relationships illustrated in Fig. 28 for controlling the intracranial compliance and cerebral blood flow for treatment (Abstract).
Claim 18. Luciano discloses the system according to claim 15, wherein said controller is configured to: receive measurement of an additional cardiac cycle of said patient; identify a selected portion of said additional cardiac cycle of said patient; instruct said volume adaptor to change said expandable compartment by a further volume, in synchronization with said selected portion of said additional cardiac cycle of said patient; receive intracranial pressure measurements from said at least one sensor and identify an effect of said further volume on intracranial pressure; generate a volume pressure relationship to indicate said intracranial compliance for said patient, from said effect of said change in volume and from said effect of said further volume (Fig. 28; i.e., since measurements of multiple cardiac cycles and ICP measurements are received to generate the relationships illustrated by Fig. 28).
Alternatively, even if the information displayed in Fig. 28 is not sufficient to disclosing that Luciano discloses the microprocessor being further configured to receive measurement of an additional cardiac cycle of said patient; identify a selected portion of said additional cardiac cycle of said patient; instruct said volume adaptor to change said expandable compartment by a further volume, in synchronization with said selected portion of said additional cardiac cycle of said patient; receive intracranial pressure measurements from said at least one sensor and identify an effect of said further volume on intracranial pressure; generate a volume pressure relationship to indicate said intracranial compliance for said patient, from said effect of said change in volume and from said effect of said further volume, it is noted that Luciano already discloses the microprocessor being configured to perform the steps for a cardiac cycle as explained for claim 15 above. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of Luciano so that the microprocessor being configured to perform these steps again such that the microprocessor is configured to receive measurement of an additional cardiac cycle of said patient; identify a selected portion of said additional cardiac cycle of said patient; instruct said volume adaptor to change said expandable compartment by a further volume, in synchronization with said selected portion of said additional cardiac cycle of said patient; receive intracranial pressure measurements from said at least one sensor and identify an effect of said further volume on intracranial pressure; generate a volume pressure relationship to indicate said intracranial compliance for said patient, from said effect of said change in volume and from said effect of said further volume so as to determine the relationships illustrated in Fig. 28 for controlling the intracranial compliance and cerebral blood flow for treatment (Abstract).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as obvious over Luciano (US Pub. No. 2009/0177279 A1).
Claim 12. Luciano discloses the method according to claim 1, wherein Luciano explicitly discloses that the compressible composition can have a volume capacity from about 0.5 to about 2.0 cubic centimeters, particularly a volume capacity of about 0.75 to about 1.75 cc or of about 1 to about 1.5 cc ([0056]), but does not explicitly disclose of said volume is between 0.05 and 0.5 cc. However, Luciano further discloses that the compressible composition may be of various shapes and sizes and can be modified for use by a skilled artisan ([0056]). Moreover, the instant disclosure also does not appear to provide criticality for the volume being in the particular range of 0.05 to 0.5 cc. Therefore, since Luciano discloses the volume being overlapping with a portion of the claimed range and that the shapes and sizes can be modified for use by a skilled artisan ([0056]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Luciano with the feature of said volume is between 0.05 and 0.5 cc depending on the particular treatment requirement and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
Claim 14. Luciano discloses the method according to claim 12, Luciano discloses that the change in volume to be in synchrony with the patient’s biorhythm similar to the instant disclosure (instant pg. 46, lines 1-10), but does not explicitly disclose that said change in volume is implemented over 10-100 ms.  Moreover, the instant disclosure also does not disclose criticality for the specific claimed range but instead appears to disclose that this range being one of multiple ranges. Therefore, since Luciano discloses changing volume to be in synchrony with the patient’s biorhythm including cardiac rhythm ([0064], [0068]; Figs. 8 and 28), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Luciano with said change in volume is implemented over 10-100 ms depending on the particular treatment requirement and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JENNA ZHANG/Primary Examiner, Art Unit 3783